                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: f     2/3o
                                                                                    /{°J

 RODNEY STROUD,
                             Plaintiff,
                                                               No. 18-CV-11113 (RA)
                        V.

                                                                         ORDER
 HSBC BANK USA, N.A., and ARIOLA
 TURDIU,
                      Defendants.


RONNIE ABRAMS, United States District Judge:

       In light of the 40-day extension granted to complete fact discovery, see Dkt. 34, the post-

discovery conference scheduled for January 10, 2020 is adjourned until February 7, 2020 at 2:15

p.m. The parties' joint letter updating the Court on the status of the case, including but not

limited to whether either party intends to file a dispositive motion and what efforts the parties

have made to settle the action, is due no later than January 31, 2020.

SO ORDERED.

 Dated:         December 30, 2019
                New York, New York
                                                     Rovuu,,.__ rams
                                                     United States District Judge
